NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JONATHAN BYTAUTAS,                           )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1321
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 20, 2019.

Appeal from the Circuit Court for Pinellas
County; Nancy Moate Ley and Anthony
Rondolino, Judges.

Howard L. Dimmig, II, Public Defender,
and Tosha Cohen, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Chelsea N. Simms,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, MORRIS, and ATKINSON, JJ., Concur.